Citation Nr: 1034098	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material has been received to reopen a claim of 
entitlement to service connection for residuals of a gunshot 
wound to the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Appellant had recognized guerilla service from January 1945 
to January 1946.

This matter came to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded in 
February 2009 for further development.  A review of the record 
shows that the RO has complied with all remand instructions.

After certification of the appeal to the Board, the Appellant  
submitted additional evidence.  The Appellant's representative 
has waived preliminary RO review of the additional evidence. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The reopening of a claim of entitlement to service connection 
for residuals of a gunshot wound to the left leg was denied by a 
November 2004 Board decision; the Appellant was notified of the 
decision, and he did not file an appeal.

2.  In a claim received in May 2005, the Appellant requested that 
his claim of entitlement to service connection for residuals of a 
gunshot wound to the left leg be reopened.

3.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for residuals of 
a gunshot wound to the left leg has not been received since the 
November 2004 Board decision.


CONCLUSIONS OF LAW

1.  The November 2004 Board decision which determined that new 
and material evidence had not been received to reopen a claim of 
service connection for residuals of a gunshot wound to the left 
leg is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has not been received since the 
November 2004 denial of service connection for residuals of a 
gunshot wound to the left leg, and the claim of service 
connection for residuals of a gunshot wound to the left leg is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Appellant pre-adjudication notice by a letter 
dated in June 2005.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  
                                                                           
The RO provided the Appellant with additional notice in March 
2009 following the August 2005 adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Kent v. 
Nicholson, 20 Vet. App. 1 (2006) advising him of the applicable 
laws and regulations, and information and evidence necessary to 
reopen his claim of service connection for residuals of a gunshot 
wound to the left leg.  

While the September 2005 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in June 2006 and July 2010 
supplemental statements of the case, following the provision of 
notice in September 2005.  The Appellant has received all 
essential notice, has had a meaningful opportunity to participate 
in the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Appellant has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service and private treatment records, obtained 
information from the United States Department of the Army 
regarding the Appellant's dates of service, and assisted the 
Appellant in obtaining evidence.  On forms received in July 2010 
and August 2010, the Appellant marked the appropriate line to 
indicate that he had no other information or evidence to submit, 
and to return his case to the Board for further appellate 
consideration as soon as possible.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Appellant's claims file; and the Appellant 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

New and Material Evidence

In November 2004, the Board denied reopening the Appellant's 
claim.  The Appellant was notified of the decision and did not 
file an appeal.  Consequently, the November 2004 Board decision 
became final.  See 38 U.S.C.A. § 7104(b)(West 2002).  Another 
request to reopen the Appellant's claim was received in May 2005.  
By rating decision in August 2005, the RO denied the Appellant's 
claim to reopen.  The present appeal ensued.

The request to reopen the Appellant's claim for residuals of a 
gunshot wound to the left leg involves an underlying claim of 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 5108.  
New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the November 2004 Board 
decision consisted of lay statements from comrades (R.L. and 
E.S.J.) who altogether stated that the Appellant was inducted as 
a captain in July 1942 in the Olongapo Sector, West Luzon 
Guerilla Forces, United States Army Forces Far East (USAFFE) and 
that the Appellant was hit in the left leg by a bullet in 
November 1944.  In statements signed in April 1960 and February 
1965, Virgilio L. Afable stated that he had treated the Appellant 
for his gunshot wound on his left leg from November 1944 to 
January 1945.  An extract of PA AGO Form 23 from November 1945 
shows that the Appellant incurred a gunshot wound in November 
1942, however, and that Dr. V. Afable treated the Appellant.  
Nevertheless, the Board notes that whether the injury occurred in 
1942 or 1944, the evidence at the time showed that the Appellant 
was injured prior to his recognized service in the United States 
military.   
 
Furthermore, there was a December 1998 certification from Carlos 
P. Bustamante, Jr. M.D. showing that the Appellant had severe 
pain with anesthesia on left leg since incurring a gunshot wound 
in November 1944; and a February 1999 treatment record from 
Veterans Memorial Medical Center noting that the Appellant's 
traumatic arthritis secondary to gunshot would began 55 years 
ago.

In addition, there were photocopies of a July 1942 special order 
from Western Luzon Guerilla Forces, Affidavit for Philippine Army 
personnel, certification from the Office of the Adjutant General, 
and a discharge document of the Commonwealth of the Philippines 
Philippine Army. 

However, the service department reported (on VB Form #32) in May 
1952 that the date of the Appellant's service in the United 
States Armed Forces was in the Recognized Guerilla Service from 
January 1945 to January 1946.  In an August 1953 letter, the 
Department of the Army confirmed that the certification forwarded 
to the VA in May 1952 was correct and no change was warranted.

The Appellant submitted a May 1981 affidavit, an April 2003 
letter, and other letters that were received in September 2003 
and October 2003, in which the Appellant asserted that as early 
as 1942, the Olongapo Sector, Squadron "D" guerillas received 
orders from the United States military.  In the aforementioned 
April 2003 letter, he asserted that the gunshot wound is service-
connected since he incurred the gunshot wound while obeying an 
order from the U.S. military.  

In November 2004, the Board denied the Appellant's claim to 
reopen for entitlement to service connection for residuals of a 
gunshot wound to the left leg.  The Board noted that a June 1952 
rating decision denied entitlement to service connection for 
residuals of a gunshot wound to the left leg; and the RO noted 
that the evidence of record revealed incurrence of a gunshot 
wound of the left leg on November 10, 1944, which antedated the 
Appellant's recognized guerilla service in the USAFFE.  
Entitlement to service connection for residuals of a gunshot 
wound to the left leg was therefore denied.  The Board noted that 
a grant of service connection here is dependent on whether the 
Appellant incurred an injury during recognized service.  The 
Board additionally noted that other than the service department 
determination, none of the documents or evidence satisfied the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  
The Board explained that they are not official documents of the 
appropriate U.S. service department and may not be accepted by 
the Board as verification of service for the purposes of awarding 
VA benefits.

The Board notes that "Veteran" means a person who served in the 
active military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any 
veteran who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation (DIC) and burial 
allowances, except for those inducted between October 6, 1945 and 
June 30, 1947, inclusive, which are included for compensation and 
DIC.  38 C.F.R. § 3.40(a)-(b).  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours, 
respectively, when called into service of the Armed Forces of the 
United States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is included 
for compensation, DIC, and burial allowance.  38 C.F.R. 
§ 3.40(c).  Service as a guerilla under a commissioned officer of 
the United States Army, Navy or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by and 
cooperating with the United States Forces is included for 
compensation, DIC, and burial allowance.  38 C.F.R. § 3.40(c)-
(d).  Service as a guerilla by a member of the Philippine Scouts 
or the Armed Forces of the United States is considered as service 
in his regular status and is included for pension, compensation, 
DIC, and burial allowance.  38 C.F.R. § 3.40(a), (d).         

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time and character of service; and (3) in the opinion of 
VA the document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims held that service department findings 
are binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

Evidence received since the November 2004 Board decision include 
treatment records from Veterans Memorial Hospital.  While the 
evidence is new, it is not material to the claim as the evidence 
does not show that the Appellant sustained a gunshot wound during 
his period of recognized service in the United States military.

Evidence also received since the November 2004 Board decision 
includes duplicate copies of a comrade's (P.C.M.) statement that 
he was inducted into Commando Troop, Squadron "D", Olongapo 
Sector under the command of the Appellant in October 1942, and 
that the Appellant was injured by a gunshot wound in November 
1944.  While the evidence is new in that a lay statement 
specifically from P.C.M. was not of record at the time of the 
November 2004 Board decision, the Board notes that the evidence 
is not material since the statement shows that the date the 
Appellant had sustained a gunshot wound was prior to his United 
States military service.  

Duplicate copies of Virgilio L. Afable's statements were also 
received.  The Board notes that this evidence it is not new, but 
is cumulative and redundant of the evidence had been previously 
considered at the time of the November 2004 Board decision. 

The Board acknowledges the Appellant's statement that was 
received in February 2005.  The Appellant noted that he was the 
Commanding Officer of the Commando Troop, Squadron "D" from 
July 8, 1942 to January 31, 1946 and that Hq and Hq Co., Squadron 
"D" was recognized in October 15, 1944.  He then noted that he 
was shot one month after his outfit was recognized in October 
1944.  Thus, he concluded that he had legitimate service to the 
guerilla movement when he sustained a gunshot wound since he was 
in the same Squadron from 1942 until it was recognized.  The 
Board is unaware of any legal basis for recognizing service on 
that basis.  The Board notes that the Appellant's assertion is 
not acceptable proof of service.  This is not an official 
document of the appropriate U.S. service department and may not 
be accepted by the Board as verification of service for the 
purposes of awarding VA benefits.  Again, service department 
findings are binding on VA for purposes of establishing service 
in the U.S. Armed Forces.  While VB Form #32 does reflect that 
the date of recognition of guerilla unit Hq & Hq Co., Squadron 
"D" was October 15, 1944, the Department of the Army found that 
the appellant had recognized service from January 1945 to January 
1946.  Duro, 2 Vet. App at 532.  

Overall, the evidence received since the November 2004 Board 
decision does not relate to an unestablished fact necessary to 
substantiate the Appellant's claim for service connection for 
residuals of a gunshot wound to the left leg.  The additional 
evidence does not raise a reasonable possibility of 
substantiating the claim to reopen.  Here, there is no evidence 
that the Appellant sustained the gunshot wound during his 
recognized period of service in the United States military.  For 
these reasons, the Board concludes that the Appellant has not 
presented new and material evidence to reopen his claim for 
service connection for residuals of a gunshot wound to the left 
leg.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


